                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

TACITA FAIR,                               )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )         No. 4:17 CV 2391 RWS
                                           )
COMMUNICATIONS UNLIMITED                   )
INC, et al.,                               )
                                           )
      Defendants.                          )

                          MEMORANDUM & ORDER

       Non-party Charter Communications, Inc. (“Charter”) moves to quash a

subpoena from Plaintiff Tacita Fair, requesting contracts, a tracking application,

and emails exchanged between Charter and Defendants. Because Fair’s requests do

not impose an undue burden on Charter and are relevant to her claims, I will deny

Charter’s motion to quash.

                                 BACKGROUND

      Plaintiff Fair claims that Defendant communications companies

misclassified her and other cable-installing technicians (“Technicians”) as

independent contractors. Defendants perform installation services for Charter and

other telecommunications companies. Based on declarations submitted by five

former Technicians, I granted conditional certification to an opt-in class of

Technicians who installed cable on behalf of Communications Unlimited Alabama
(CUA). [No. 113]. I also gave Fair additional time to demonstrate that Technicians

employed by Defendants’ subcontractors are similarly situated, pending discovery

of those subcontractors’ Technicians’ contact information. [Nos. 113, 122].

      On May 11, Fair served a subpoena on Charter, noticing a 30(b)(6)

deposition of a corporate representative and requesting four categories of

documents. Fair asked Charter to (1) identify any agreements between Charter and

Defendants, (2) identify applications used by Charter to track Technicians, (3)

produce Technician information stored in those applications, and (4) describe the

size, number, and types of emails exchanged between Charter and Defendants

between September 11, 2014 and September 11, 2017. Those dates represent the

window of time for which potential opt-in class members would have worked for

Defendants.

      At the time Fair made this request, I had equitably tolled certain opt-in

Technicians claims, and ordered discovery to proceed on the scope of collective

action certification. [No. 43]. Five days later on May 16, 2018, I granted Fair’s first

motion to compel, and ordered CUA to provide contact information for all

Technicians defined in Fair’s complaint. [No. 65]. On September13, 2018, I

granted in part Fair’s motion for conditional certification. On November 6, 2018, I

granted Fair’s second motion to compel, ordering Defendants to provide contact




                                          2
information for all 1099 independent contractors paid by subcontractors who

installed cable on Defendants behalf. [No. 122].

      On July 24, 2018, Charter filed this motion to quash Fair’s subpoena. Fair

represents that she has sought the same information from Defendants three times

on January 16, March 20, and June 14, 2018, and that she had not received any

responsive documents by May 11, 2018, when she served the subpoena, or by

August 7, 2018, when she filed her response in opposition. After I granted Fair’s

second motion to compel, Defendants agreed to provide Fair with any agreements

they had with Charter. Fair “maintains her entire subpoena to Charter is valid.”

[No. 135 at n.1].

                               LEGAL STANDARD

      Through subpoena, a plaintiff may direct a non-party to produce

discoverable documents and attend a deposition. FED. R. CIV. P. 45(a). However,

“[a] party . . . serving a subpoena must take reasonable steps to avoid imposing

undue burden or expense on a person subject to the subpoena.” FED. R. CIV. P.

45(d)(1). In general, “[p]arties may obtain discovery regarding any nonprivileged

matter that is relevant to any party’s claim or defense and proportional to the needs

of the case.” FED. R. CIV. P. 26(b)(1). In evaluating relevance and proportionality, I

shall consider “the importance of the issues . . . the amount in controversy, the

parties’ relative access to relevant information, the parties’ resources, the



                                           3
importance of the discovery, and whether the burden or expense of the proposed

discovery outweighs its likely benefit.” Id. I must restrict discovery that would be

“unreasonably cumulative or duplicative” or discovery that the party could have

“obtained from some other source that is more convenient, less burdensome, or

less expensive.” FED. R. CIV. P. 26(b)(2)(c).

                                   DISCUSSION

      In moving to quash Fair’s subpoena, Charter argues that (1) any agreements

or emails it has exchanged with Defendants and their employees are more

conveniently obtained from Defendants. Charter also argues (2) that Fairs’ request

is overbroad, because it is not related to the narrow question of how Defendants

pay their employees, (3) that complying with the subpoena would violate customer

privacy because it would reveal the addresses of customers, and (4) that the

requested information includes sensitive and confidential commercial information.

      Charter is correct to note that, when information or documents are held by

both a non-party and a party, one should seek that information first from the party.

Enviropak Corp. v. Zenfinity Capital, LLC, No. 4:14CV00754 ERW, 2014 WL

4715384, at *4 (E.D. Mo. Sept. 22, 2014) (collecting cases). However, Fair sought

this information from the parties three times before seeking it from Charter.

Additionally, Fair’s request is not overbroad. The contracts, applications,

application data, and email metadata requested by Fair are relevant to calculate



                                          4
damages, identify class members, and determine liability. Specifically, Fair seeks

application data identifying the time stamps for Technicians’ activities. She intends

to use this data to determine how much unpaid overtime each Technician may have

worked. Charters’ application information, agreements, and emails are also

necessary to demonstrate how much control Defendants exercised over the

Technicians. C.f. Karlson v. Action Process Serv. & Private Investigations, LLC,

860 F.3d 1089, 1092 (8th Cir. 2017) (identifying “degrees of control” as one factor

relevant to determining whether an individual is an employee or an independent

contractor under the “economic reality” test). As a result, Fair’s request is not

overbroad or unduly burdensome.

      Third, I am unconvinced that complying with the subpoena would disclose

addresses or other personally identifiable information (“PII”) of Charter’s

customers. The only data that Fair seeks from the tracking applications include

Technicians’ contact information, identification numbers, and time stamp data.

(No. 92-1 at 8). Fair also asks that Charter “identify” certain aspects of the tracking

applications, but only in general terms. For example, Fair asks that Charter disclose

“how the Application(s) generate, record, or create data,” and identify the “types of

data generated” by the applications. I have no reason to believe that providing this

generic information would lead to any concomitant PII disclosure. Charter’s PII

argument is without merit.



                                           5
      Finally, if any of the requested documents would disclose sensitive or

confidential commercial information, Charter can protect that information with

redactions or a protective order. Granted, Fair must show “substantial need” for

any documents that would disclose proprietary business information. FED. R. CIV.

P. 45(d)(3)(B), (C). Fair must also show that she could not otherwise obtain that

information without “undue hardship.” Id. Fair has met this standard. The

Application tracking information is likely the best, and maybe the only, source of

information available concerning Technicians’ work hours and how their activities

were supervised and therefore controlled. Additionally, Fair has demonstrated that

she was unable to obtain this information through Defendants.

      Accordingly,

      IT IS HEREBY ORDERED that Charter’s motion to quash Fair’s

subpoena, [No. 91], is DENIED.




                                             RODNEY W. SIPPEL
                                             UNITED STATES DISTRICT JUDGE
Dated this 16th day of January, 2019.




                                         6
